DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-6, 8-12 and 14 are pending. Claims 2, 7 and 13 are canceled. Claims 1, 3-4, 6, 8-9 and 11 are currently amended. 
Applicant’s amendments to the claims will overcome each and every claim objection and 103 rejection previously set forth in the Non-Final Office Action mailed 02/02/2021.

Allowable Subject Matter
Claims 1, 3-6, 8-12 and 14 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration, the prior art taken either alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Rawcliffe et al. (US Pub No. 2019/0097989) discloses a computing environment that receives from devices, requests directed toward services accessible in the environment, and that forwards communications from services in the environment to devices registered with the environment. During a registration process at the environment, devices are assigned a device identifier that is used to identify and authenticate each particular device and requests communicated from and Rawcliffe, Abstract), Wang et al. (US Pub No. 2019/0362076) discloses a home controller device 102 in response to receiving the pertinent information associated with the internet of things device 106 can associate each of the attributes of the returned pertinent information with an unique identifier. In accordance with one or more various embodiments, home controller device 102 can generate a pseudo-random number based, for example, on one or more attributes of the returned pertinent information, wherein one or more of the attributes of the returned pertinent information can be used as seed values input to a pseudorandom number generator which in turn can generate the unique identifier. Additionally and/or alternatively, home controller device 102 can generate a unique identifier using one or more cryptographic techniques, such as hashing algorithms, wherein one or more of the attributes of the returned pertinent information can be used as a key, three-party block chaining algorithms, wherein data is encrypted using respective public/private cryptographic keys from at least three (or more) disparate devices, and the like (Wang, page 3, paragraph 0027), WON et al. (US Pub No. 2018/0183587) discloses a blockchain wallet application 122 (blockchain wallets are also sometimes referred to as blockchain cores) running in installation device 120 checks whether ID 106 transmitted by IoT device 100 is unique (by querying a NVS 126), and, if ID 106 is unique, then blockchain wallet 122 generates a WON, page 2, paragraph 0019), Nainar et al. (US Pub No. 2017/0302663) discloses the network registration request comprises information about the particular node.  The device causes performance of a validation of the information about the particular node via comparison of the information about the particular node to a distributed block chain that includes information regarding the particular node and one or more other nodes.  The device causes an update to the block chain based on the information about the particular node and the validation of the information about the particular node.  The device uses the updated block chain to control behavior of the particular node and the one or more other nodes (Nainar, Abstract), Denninghoff (US Patent No. 7,809,843) discloses the sender then generates its globally unique random number identification code, compares it to the existing identification codes and re-generates the identification code until it is unique if a conflict occurs (Denninghoff, column 11, lines 26-33), Sprague et al. (US Pub No. 2018/0254898) discloses a device enrollment method and system comprising trusted application code that is executed in isolation from the primary OS of a hosting device and an access control mechanism that manages access to this code. The trusted application code provides hardware-backed cryptographic and authentication services to multiple third party applications. The value of these services is dependent on the integrity of both the trusted application and the third party service applications that access the trusted application. To assert trust, the trusted application may be installed in the device's TEE per existing industry TEE provisioning mechanisms. The process may involve the generation of a unique device key within the trusted application that is signed by a provisioning agent. Through Sprague, Abstract), CARPENTIER et al. (US Pub No. 2013/0339314) discloses digital objects within a fixed-content storage cluster use a page mapping table and a hash-to-UID table to store a representation of each object. For each object stored within the cluster, a record in the hash-to-UID table stores the object's hash value and its unique identifier (or portions thereof). To detect a duplicate of an object, a portion of its hash value is used as a key into the page mapping table. The page mapping table indicates a node holding a hash-to-UID table indicating currently stored objects in a particular page range. Finding the same hash value but with a different unique identifier in the table indicates that a duplicate of an object exists. Portions of the hash value and unique identifier may be used in the hash-to-UID table. Unneeded duplicate objects are deleted by copying their metadata to a manifest and then redirecting their unique identifiers to point at the manifest (CARPENTIER, Abstract) and Fou (US Pub No. 2011/0225064) discloses using universally unique item identifiers (UUIIs) and supplying pluralities of universally unique item identifiers to third parties that mat be affixed on a one-to-one basis to products or various other items, and replying to requests for information corresponding to the UUII or an item to which it is affixed. First, in various embodiments, the transaction may be identified by a universally unique identifier (UUI) used by the financial institution to identify the transaction (step 613). UUIs differ from known transaction identification or authorization codes because they are generated to include encoded information, such location of a transaction, merchant name, merchant type, store identifier, or any other data known to be collected during an electronic financial transaction. The UUI is Fou, Abstract and page 9, paragraph 0091), however, the prior art taken alone or in combination fails to teach or suggest “searching the blockchain network whether there is a duplicate global unique device identification code identical to the global unique device identification code; regenerating the random code, when there is a duplicate global unique device identification code in the blockchain network, and combining the regenerated random Page 23 of 33code with the public key and device information of the at least one IoT device to regenerate the global unique device identification code; sending the global unique device identification code to the IoT device when there is not a duplicate identification code in the blockchain network” (as recited in claims 1 and 6), “ generate a code retrieval request in response to an operation command and send the code retrieval request to the blockchain node, the code retrieval request comprising the public key of the IoT device; receive an encrypted first verification code from the blockchain node, the encrypted first verification code generated with the public key of the IoT device; decrypting the encrypted first verification code with a private key of the IoT device to obtain the first verification code; and sending the decrypted first verification code to the blockchain node and receiving the global unique identification code from the blockchain node” (as recited in claim 11). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHAQUEAL D WADE/Examiner, Art Unit 2437    

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437